Title: From Alexander Hamilton to Adam Hoops, [4] March 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York March 4, 1799
          
          I — send you inclosed the copy of a letter from Capt Frye to the Secretary at War, respecting certain provisions delivered under the old Contract and not yet issued to the Troops: And request that you will inquire into and state to me the motives, as they regard the service, which led to such so considerable an anticipation of the current issues and that you will also state the obstacles which have hitherto delayed some arrangement on the subject—Col Stevens is instructed to make a disposition of these provisions.
          With esteem & consideration I am Sir
        